Citation Nr: 1637194	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-01 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.  

In July 2014, the Board remanded the issue for further development to include a VA addendum opinion.  The case has been returned to the Board for appellate review.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

As per the July 2014 Board remand, a new VA examination was conducted to determine whether the Veteran's current lumbar spine disorder had onset in, or was related to an in-service incident or event, and to consider the Veteran's reports of in-service injury.  In a September 2014 opinion, the VA examiner provided a negative opinion for service connection for a lumbar spine condition.  The rationale, according to the examiner, was based on evidence in the service treatment records (STR's).  

Unfortunately, the Board finds the VA opinion and rationale inadequate for nexus purposes.  First, the Board notes that the examiner stated the Veteran's compression fractures and lumbar degenerative arthritis are "less than likely permanently aggravated or a result of any event and/or condition that occurred and/or expressed inservice and/or within one year of service discharge."  Aggravation is not currently at issue herein and the examiner did not otherwise use the requested language when stating the opinion.  Second, the examiner did not comment on the Veteran's repeated reports that he has had back pain since he got out of the military and that pain has gotten progressively worse over the years.  The claims file contains several statements from the Veteran regarding having low back pain since service, as well as statements from previous employers attesting to his back pain for many years.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, a new VA examination and opinion is necessary that is based on the standard for direct service connection and that takes into account the Veteran's contentions.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records pertinent to the claim on appeal.

2.  Following completion of the above, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his claimed lumbar spine disorder.  A complete rationale for any opinions must be provided.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted to include x-rays.  The examiner should provide an opinion on the following:

a.)  Based on review of the entire evidence of record, is it at least as likely as not (50 percent or greater probability) OR less likely than not (less than a 50 percent probability) that the Veteran's lumbar spine disorder had its onset during the Veteran's period of active duty service, to include consideration of treatment for a lumbar strain in August 1963, or is otherwise related to service?

b.)  Is it at least as likely as not (50 percent or greater probability) OR less likely than not (less than a 50 percent probability) that a lumbar spine disorder manifested within one year of the Veteran's separation from service in May 1965 (that is, by May 1966)?

The examiner must specifically comment on the Veteran's statements regarding the incurrence of the symptoms of his claimed disorder in service and/or manifestations of the disorder and his statements regarding the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet App. 23 (2007).  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  

3.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4.  Thereafter, the issue of entitlement to service connection for a lumbar spine disorder should be readjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions on taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

